Citation Nr: 1216531	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  99-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right hip disability. 

2. Entitlement to service connection for a left hip disability. 

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) including a period of ACDUTRA from June 14 to June 28, 1986. 

These matters initially came to the Board of Veterans' Appeals  (Board) on appeal from an August 1999 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that declined to reopen a claim for service connection for a right total hip replacement on the basis that new and material evidence had not been received; and from subsequent decisions of the RO that denied entitlement to service connection for a left hip disability and for L4-5 disc herniation with surgery.  The Veteran timely appealed. 

In January 2001, the Veteran testified during a hearing before a former Veterans Law Judge.  The Board reopened the claim for service connection for a right total hip replacement in April 2001. 

In an April 2006 decision, the Board denied, in pertinent part, service connection for a right hip disability, a left hip disability, and a back disability (L4-L5 disc herniation with surgery). The Veteran appealed the April 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Joint Motion for Partial Remand (JMR), the parties moved to vacate that portion of the April 2006 decision that denied service connection for a right hip disability, a left hip disability, and a back disability; and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board. 

In April 2008, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the January 2001 Board hearing and that he had the right to another Board hearing.  In May 2008, the Veteran indicated that he did not want an additional hearing. 

In September 2008, the Board remanded the matter for additional development, consistent with the February 2008 JMR.  Following the September 2008 remand, In a June 2009 decision, the Board again denied entitlement to service connection for a right hip disability, a left hip disability, and a back disability (L4-L5 disc herniation with surgery).  The Veteran appealed the June 2009 Board decision to the Court.  In a September 2010 JMR, the parties moved to vacate the decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board for further appellate review consistent with the JMR. 
 
In March 2009, the Board remanded the matter to the RO for additional development, consistent with the September 2010 JMR.  The RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  A chronic right hip disability did not have its onset or increase in severity during active duty or a period of INACDUTRA or ACDUTRA. 

2.  A chronic left hip disability did not have its onset or increase in severity during active duty or a period of INACDUTRA or ACDUTRA.  

3.  A chronic back disability did not have its onset or increase in severity during active duty or a period of INACDUTRA or ACDUTRA.  



CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2011). 

2.  A chronic left hip disability was not incurred or aggravated during active service. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306. 

3.  A chronic back disability was not incurred or aggravated during active service. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; (3) the evidence, if any, to be provided by the claimant; and (4) a request by VA that the claimant provide any evidence in the claimant's possession that pertains to the claim(s).  This fourth element for proper VCAA notice is no longer applicable for claims pending before VA on or after May 30, 2008.  See 38 C.F.R. § 3.159(b).

Through February 2003 and March 2004 letters, the RO notified the Veteran of elements of service connection, and the evidence needed to establish each element. These documents served to provide notice of the information and evidence needed to substantiate the claims. 

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) . VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them. 

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for each disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a denial of each claim for service connection, as concluded below, because any question as to the appropriate disability rating and effective date to be assigned is rendered moot.  The Veteran had previously received all required notice regarding service connection, and the claims denied for service connection obviously do not entail the setting of a new disability rating or an effective date.  Accordingly, the Veteran is not harmed by any defect with regard to these elements of the notice. 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran. The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Further, the Board notes that, other than the adequacy of the November 2008 VA examination, the Veteran's attorney has not asserted any VCAA notice or assistance deficiency. 

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2) .

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis

The Veteran does not claim, and the record does not show, that a hip or back disability was present during active duty or a period of training or is otherwise related to active service. The Veteran contends that his right hip disability, a left hip disability, and a back disability, are the result of aggravation of pre-existing injuries or disabilities in service.

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain chronic diseases, such as arthritis, which become manifest to a compensable degree within a prescribed period after discharge from service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The presumptions of soundness and aggravation, however, do not apply to periods of ACDUTRA or INACDUTRA, even in those instances where a claimant has previously earned veteran status.  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

The Board notes that, following active service, the Veteran was involved in a motor vehicle accident in 1979.  Private records reflect that examination in January 1980 revealed minimal tenderness in the T12 to L1 interspinous ligament area, as well as the paralumbar muscles.  Pain was noted primarily with forward flexion.  X-rays then revealed the fracture was solidly healed.  The examiner anticipated a 10 percent partial disability to the Veteran's back as a whole. 

Private records of Dr. C, M.D., dated in March 1985, also reveal that the Veteran had sustained compression fractures, possibly at L1, and he wore a Juitt brace for three months following the motor vehicle accident in 1979.  The Veteran reported continuing problems with his right leg, which progressively worsened in severity.  There was numbness, tingling, pain, and a burning sensation in the anterior thigh area on the right leg with some loss of strength.  X-rays revealed compression fractures of T11, T12, and L1 with some degenerative arthritis noted in the lumbar spine.  There also was spondylolisthesis Grade I at L5, and severe degenerative arthritis of the [right] hip.  A March 1985 hospital record includes a final diagnosis of degenerative disc disease at the L4-L5 level with stenosis.  Dr. C noted in March 1985 that the Veteran had reported right leg problems for three years, and in April 1985 Dr. C recommended a right total hip replacement at the point the Veteran's pain became severe.  Dr. C noted in June 1985 that "[w]e know he is going to need a total hip replacement in the near future."

The medical evidence set forth above shows the state of the Veteran's back and hips prior to his June 1986 ACDUTRA tour.  It is that significant existing back and bilateral hip pathology that the Veteran asserts was aggravated in June 1986.

The Veteran was ordered to report for ACDUTRA at Camp Shelby, Alabama, in June 1986.  He contends that he re-injured his right hip, as well as his back and left hip, during annual training when he jumped off the back of a 2-1/2-ton truck that had stopped at the barracks and parked along an incline across a ditch.  The Veteran reported that he lost his balance and twisted his right hip.  The Board acknowledges that the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The official Line Of Duty Investigations, dated in February and October 1987, refer to a June 1986 injury to back, right hip and leg.  They include statements that show the Veteran did not seek medical care at the Camp Shelby dispensary as his first sergeant, Sergeant V, suggested; but instead, the Veteran returned home, rested, and then sought treatment from his private physician several days later.  It was reported that he was present for duty when he fell off of a platform in August 1987, causing pain in his back and both hips.  For purposes of the state disability determination, five percent disability impairment was attributed to this fall by his physician.  Continuing lumbar pain and left sciatica with radiculopathy were noted in February 1989.  It was determined that injury was not incurred in line of duty or due to misconduct and that disability preexisted service and was not aggravated therein.  

The Board notes that, in a February 2003 letter to the RO and at a July 1989 RO hearing, the Veteran denied Sergeant V tried to get him to go to the post dispensary but in fact gave him permission to go to his private doctor.  He did not dispute the fact that he went home instead of seeking immediate medical attention at the post dispensary.

In addition to the entry noted above, Dr. R's July 1986 records also note the Veteran had a history of hip pain dating to several years earlier, in which he had an L1 compression fracture in 1979, but subsequently did well.  The Veteran had been told the previous year, that he might well have to have a total hip replacement.  Examination in July 1986 revealed dysplasia of the right hip with secondary hypertrophic arthritis.  X-rays of the lumbar spine revealed an old compression deformity of either L1 or L2.  The Veteran then underwent a right total hip replacement by Dr. R in August 1986.  There is no mention of a June 1986 injury in these treatment records.  

Records received from the Social Security Administration indicate that the Veteran became disabled from employment in August 1987, due primarily to his back and right hip disabilities.  Those records show the Veteran injured his back on the job in August 1987 when he fell off of a platform. 

Non-VA hospital records, dated November to December 1987, include diagnoses of lumbar degenerative disc disease with degenerative spondylolisthesis and post-traumatic left L5 radiculitis; status-post right hip joint replacement; and osteoarthritis of the left hip.  The Veteran underwent a right L4-L5 laminectomy, foraminotomy, and partial discectomy in March 1996 and in December 1998.  He underwent additional back surgeries in May 2000. 

Records dated in September 1988 reveal restricted motion in the Veteran's left hip. X-rays taken in February 2001 reveal moderate degenerative arthritis of the left hip. The Veteran subsequently underwent a left total hip replacement in May 2002. 

In January 2001, the Veteran's treating surgeon, Dr. R, indicated that the Veteran had a right total hip replacement in 1986, and that he had not been seen in the office for several years.  Dr. R noted that the Veteran's acute discomfort had been precipitated by a jump off a truck in June 1986, although the Veteran had a prior history of hip dysplasia and degenerative joint disease.  Dr. R opined that the June 1986 truck injury contributed materially to the decompensation of the Veteran's hip, requiring total hip replacement. 

Also in January 2001, another of the Veteran's treating physicians, Dr. F, M.D., opined that the Veteran suffered a severe exacerbation to his pre-existing conditions at the time of the June 1986 incident, and as a result his condition continued to deteriorate over a period of time. 

The Board notes that a VA examiner in July 2001 found insufficient medical evidence to opine, without speculation, as to whether the Veteran injured his back and hips, secondary to jumping from the back of a truck while on ACDUTRA in June 1986.  The examiner noted the possibility of injury, based on the Veteran's reported history.  It was concluded that there was insufficient medical evidence to indicate the claim rose to the level of medical certainty or even as likely as not. 

In December 2005, another treating physician, TSR, M.D., noted that the Veteran's back disabilities had their onset in 1979, following the motor vehicle accident, and had gotten worse over the years.  The Veteran underwent total hip replacements and back surgeries, and he continued to suffer from chronic low back pain, pain down the legs, and recurrent stenosis.  Dr.TSR opined that the injury during ACDUTRA in 1986 could be an aggravation to an ongoing process, and caused it to continue to deteriorate and worsen.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); see also Routen v. Brown, 10 Vet. App. 183, 189 (1997). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

In this case, the Veteran underwent a VA examination in November 2008 for purposes of determining whether a worsening of his pre-existing right hip disability, left hip disability, and a back disability occurred during ACDUTRA. The VA examiner reviewed the claims file, as well as the opinions of each of the Veteran's treating physicians.  The VA examiner also had noted that the Veteran recently underwent additional back surgery in July 2008.  It was concluded that pertinent disability did not have its onset and was not aggravated during a period of service.  

According to the September 2010 JMR, the examiner improperly rejected the Veteran's lay assertions, an action not within the province of medical examiners.  The Veteran's attorney continued that line of argument, in addition to others, in the January 2011 written submission to the Board, in which the attorney cited to the Court's decision in Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds the Veteran credible only to the extent that he jumped off of a truck, as he reported in June 1986, and experienced pain.  The Board finds no credibility in the Veteran's assertions that he suffered significant back and bilateral hip injuries in June 1986.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (must weigh the recollections of the Veteran and others of events which occurred years or even decades after discharge from service and made in the context of a claim for benefits; and, one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation.).  The line of duty determinations by the service department specifically found that pertinent disability pre-existed the July 1986 period of ACDUTRA and was not aggravated therein.  It is noteworthy that the Veteran did not mention the injury when treated by his private physician in the months after this period of service, despite claiming that he did seek treatment.  His claim of significant injury to the spine or hips during ACDUTRA lacks credibility.  Back and hip disability clearly pre-existed the July 1986 period of service as noted in the medical reports preceding this period of service. 
The official Report Of Investigation, DD Form 261, dated in May 1987 contains a form dated in January 1987 that notes the Veteran's unit was officially notified that he had received medical treatment at a private hospital.  It notes Dr. R as the treating physician but does not otherwise reflect who informed the Veteran's unit of his treatment, to include the right hip replacement.  The Investigation Officer found the Veteran jumped off of the truck and was advised to go to the post dispensary, but he did not go.  The Investigation Officer did not find the Veteran sustained an injury as a result of jumping from the truck.  The Board will revisit this below after addressing two other matters.

The Board noted earlier that Sergeant V's sworn statement to the Investigation Officer reflects that he told the Veteran to go to the post dispensary.  Sergeant V noted he gave that instruction after the Veteran approached him with complaints of left hip pain.  (Emphasis added).  Sergeant V also noted that, in response to his instruction to go to the post dispensary, the Veteran told him it was a preexisting condition, and the Veteran wanted to see his private physician.  Sergeant V noted it was not until February 1987 that the Veteran submitted a civilian physician's statement, though the incident occurred in June 1986.

The Veteran's February 1987 statement to the Investigation Officer reflects that he asked Sergeant V to go home and rest after he jumped from the truck.  When he returned to Camp Shelby to continue his annual training, he was unable to perform his duties, and he told Sergeant V.  It was then, per the Veteran's statement, that Sergeant V told the Veteran that if it was a preexisting illness, the Guard probably could do nothing for him.  The Veteran acknowledged in his statement that he had experienced back and hip pain for several years, but he had been able to perform his duties, and it was not until the June 1986 event that he started to have severe pain.  He then asserted that there should have been a ladder on the truck, and he should be compensated for his medical bills and lost time.

The other witness interviewed by the Investigation Officer denied any knowledge of the Veteran having sustained an injury at the 1986 annual training.  He did note, however, that the Veteran had told him of his previous problems with his hips, and that his doctor had told him he would need a hip replacement.

The DD Form 261 notes a medical diagnosis of injury to back, hip, and right leg.  It also notes the Veteran's injury was Not In The Line Of Duty, Due to Own Misconduct.  Upon review of the Report, the National Guard Bureau determined in October 1987, that it nonconcurred in part with the conclusion.  The Bureau concurred that the event was Not In Line Of Duty, but determined it was Not Due To Own Misconduct, and that a preexisting condition was not aggravated.

Based on the above, the Board finds that the notations of "injury" and similar terms on the official forms refer to the Veteran's assertion of having been injured in June 1986.  Otherwise, the Investigation Officer probably would have included such a conclusion in his synopsis in the Basis For Findings section of the DD Form 127.  Further, an actual finding of an injury would have been inconsistent with the service department finding that pertinent disability was not in line of duty and the Veteran's pre-existing disorders were not aggravated.  

The Veteran asserts that he was injured during this period of service and that a pre-existing disability was aggravated.  The unit's investigation only corroborates that the Veteran complained of pain to Sergeant V in June 1986.  Pain, however does not automatically equate to a separate injury, or more importantly, an aggravation of an existing injury.  As to whether the Veteran's jumping off of a truck in fact aggravated his preexisting back and hip disorders, the Board finds that it is beyond the knowledge and experience of the average layperson to render a competent opinion on that issue.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To the extent the Veteran is claiming a pertinent disability became more symptomatic as a result of injury during service, he is competent to do so.  See 38 C.F.R. § 3.159(a)(2).  The Board finds this is not credible, however, since he did not report this serious increase in pathology when seeking treatment shortly thereafter.  

The Board finds that the Veteran's opinion regarding increased symptomatology and/or disability when he jumped off of the truck incompetent (for the medical conclusions) and incredible (for the lay observations).  

As a result of the September 2010 JMR, the Board remanded the case for another examination, which was conducted in July 2011.  The examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner rendered the following diagnoses: thoracolumbar compression fractures of T11, T12, and L1 in 1979; thoracolumbar degenerative disc and degenerative joint disease, L5-S1, diagnosed in  1979-1982; bilateral L4-L5 and left L5-S1, spondylolisthesis, diagnosed in 1987; anterior spondylolisthesis L4 on L5, diagnosed 2001; right hip congenital dysplasia with severe osteoarthritis, status post-hip replacement in August 1986; left congenital dysplasia with severe osteoarthritis, status post-left hip replacement in 2002.  Based on the examination of the Veteran and the review of the claims file, the examiner opined that none of the disorders was caused by or related to the Veteran's military service, and that none of the disorders was worsened beyond its natural progression by the June 1986 incident.

The Veteran's attorney, in her March 2012 argument in behalf of the Veteran, asserts the July 2011 examination is inadequate for rating purposes.  The attorney asserts the examiner impermissibly rejected the Veteran's lay testimony, the same assertion leveled against the 2008 examination.  The attorney also asserts the examiner's opinion lacked adequate reasons and bases her opinion, and she focused only on evidence against the Veteran's claim.  The Board rejects the attorney's assertions.

The Board must assess the credibility and probative value of evidence, including medical opinions; and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, while the Board is not free to ignore the opinion of a treating physician, it is not required to automatically give it preferential treatment or additional weight.  A treating physician's opinion may be rejected just any other physician's opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); see also Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The examiner noted the Veteran's various private treatment records, to include those of Dr. C, that noted in 1985 that the Veteran's back was worsening and that he would require a right hip replacement.  The examiner also noted Dr. R's notation of the fact that the Veteran's right hip pain had a history of several years.  The examination report, including the portion the Veteran's attorney sets forth in her argument, does not reflect a judgment by the examiner as concerns the credibility of the Veteran's lay reports and assertions.  The March 2011 Board remand in fact informed the examiner that there was medical and lay evidence in the claims file of an injury to the hips and lumbar spine that occurred during an ADUCTRA tour in 1986.  Further, as already set forth, the Board has found the Veteran lacks credibility on any assertion beyond his having jumped out of a truck in July 1986 and having experienced hip pain afterwards.

The Board finds the preponderance of the evidence shows that the VA examiner's opinion garners substantially more weight than Dr. R's, Dr. TSR's, or any other of the Veteran's private providers who opined the June 1986 incident of jumping off of the truck aggravated the Veteran's back and hip disorders beyond their natural progression.  The VA examiner relied not only on the Veteran's examination but also a review of the claims file.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions, and a private opinion may not be rejected solely because the physician did not have access to the claims file.  Nonetheless, a medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The contrary private opinions are simply not supported by the evidence of record.

	Back.  Even the Veteran, in his February 2003 and later submissions, conceded that, while he thought he hurt his back in June 1986, it was in fact his hip.  Further, the evidence of record shows compellingly that the Veteran had significant back pathology prior to June 1986.  Further, Dr. R's July 1986 note of his initial contact with, and examination of, the Veteran made no mention of recent back complaints of the Veteran.  Dr. R noted the Veteran's reported 1979 compression fractures but no then-current symptoms.

Dr. W, the Veteran's private primary physician in the 1987-1988 timeframe, noted in October 1988 that he concurred with Dr. N, who examined the Veteran for disability benefits purposes, that the Veteran's lumbar degenerative disc disease with degenerative spondylolisthesis at L5 and left sacroiliac, with post-traumatic left L5 radiculitis, were all secondary to the August 1987 back injury.  Dr. W deferred to Dr. N as concerned the Veteran's left hip.

The Board accords far greater weight to the observations and opinions Dr. R noted in 1986 than that in 2001, as discussed further below.  Dr. R's 2001 opinion is conclusory at best as concerns the Veteran's back.  Dr. TSR gave no rationale for his opinion.  Further, Dr. TSR's opinion that the Veteran's preexisting disorders "could have" worsened an ongoing process is speculative, as such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  The Board construes "could" or "could have" in the same light as "may."

	Left Hip.  The Board finds likewise as concerns the Veteran's left hip.  The VA examiner's opinion is fully supported by the evidence of record.  Dr. R's 1987 notes revealed no diagnosis as concerned the Veteran's left hip.  He noted in November 1987 that an MRI examination report noted the left hip was normal.  Dr. W noted in January 1981 that a left hip x-ray showed marginal osteoarthritic changes.  A Dr. S referred the Veteran to Dr. R for complaints of back pain and right hip pain.  There was no mention of left hip complaints.  An August 1987 report of Gulf Coast Orthopedics notes the Veteran reported he felt a pop in his back, and his left leg went numb after he fell at work.  Dr. N suggested the Veteran's left hip symptoms were related to that fall, though not the right hip, which was deemed to be residuals of the August 1986 replacement.  

	Right Hip.  As was the case with the Veteran's low back disorder, even though Dr. R was the Veteran's treating physician for his right hip replacement, Dr. R provided no rationale for his 2001 conclusory opinion that the Veteran's reported jumping off of the truck in 1986 contributed materially to the progression of his back and hip disorders.  See Nieves, 22 Vet. App. 295.  As already noted, Dr. R's notes of 1986 primarily focused on the Veteran's several-year history of right hip problems.  Dr. R made a generic reference to a prior injury, but his notes make no mention of the Veteran having reported his hip was worsened after jumping off of a truck.  Dr. R's August 1986 right hip replacement operation report noted the severe degeneration of the articular cartridge of the femoral head.  A December 1987 record related to the Veteran's August 1987 back injury notes the Veteran reported a right total hip replacement for longstanding osteoarthritis and a chip fracture.  There is no mention that the Veteran reported the June 1986 incident as a significant event.

As noted earlier, the medical evidence is compellingly against the Veteran's claim, which shows the June 1986 truck incident was not a permanent aggravation of the preexisting underlying disabilities.  Rather, the medical records documented a significant worsening of the Veteran's right hip and back condition between 1982 and 1985, which was prior to the June 1986 truck incident; and also indicated in March 1985 that the Veteran would need a right total hip replacement in the near future.  As for the Veteran's attorney's assertion that the VA examiner's opinion at the July 2011 examination lacked a rationale, the examiner clearly opined that any increase in the severity of Veteran's low back and bilateral hip disabilities was due to age-related progression.  In light of the fact the examiner reviewed the claims file and noted the other medical opinions-private and VA, of record, the Board finds her rationale adequate.

In light of all of the above factors, the Board is constrained to find the weight of the evidence is against the claims, as it shows-as detailed above, that the Veteran's right hip disability, left hip disability, and a back disability, have been associated with either the Veteran's 1979 motor vehicle accident or his work-related 1987 fall off of a platform.  Thus, while the Board finds the evidence of record shows that while Veteran may well have experienced a temporary flare in his low back and bilateral hip symptoms after he jumped off of the truck in July 1986, the medical evidence shows that neither underlying disability had its onset or was permanently worsened during ACDUTRA.  See Hunt, 1 Vet. App. 292.  Hence, the claims are denied.  38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the weight of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

Service connection for a right hip disability is denied. 

Service connection for a left hip disability is denied. 

Service connection for a back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


